                        LIFSHITZ LAW FIRM, P.C.
                                      Attorneys at Law
                                       1190 Broadway
                                   Hewlett, New York 11557
                                      ________________________
                                      Tel: (516) 493-9780
                                      Fax: (516) 280-7376

                                                                                   May 10, 2021


VIA ECF

The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007


       Re:    McKinnon v. MDC Partners Inc., et al., 1:21-cv-2381-DLC
              Wang v. MDC Partners Inc., et al., 1:21-cv-1126-DLC


Dear Judge Cote:

       We represent Plaintiff McKinnon in the first above referenced action. Gloria Kui
Melwani represents Plaintiff Wang in the second above referenced action. The plaintiffs in the
above actions submit this letter to respectfully request an adjournment of the initial pretrial
conference currently scheduled in these actions for May 14, 2021 at 11:30 am. We have spoken
with counsel for defendants who informed us that defendants do not oppose this request.

        Plaintiff Wang commenced her individual action by filing a complaint on February 8,
2021, challenging certain disclosures in the Registration Statement (“Registration Statement”) on
Form S-4 filed with the Securities Exchange Commission in connection with the proposed
acquisition of MDC Partners Inc. (“MDC”) by Stagwell Media LP (“Stagwell”) (the “Proposed
Transaction”). Plaintiff McKinnon commenced his individual action by filing a complaint on
March 18, 2021, similarly challenging certain disclosures in the Registration Statement.

        The Court previously granted Plaintiffs’ April 13, 2021 request to adjourn the initial
pretrial conference scheduled for April 16, 2021 in light of discussions between the parties
concerning potential additional disclosures to be made by MDC that would moot the complaints.
The discussions between the parties are still ongoing.

        Since Plaintiffs’ last update to the Court, the Company has scheduled its special meeting
of shareholders to vote on the Proposed Transaction for June 22, 2021. Accordingly, in order to
give the parties sufficient time to complete their discussions in advance of the special meeting,
Plaintiffs jointly request that the Court adjourn the May 14, 2021 conference until a date after
June 25, 2021 that is convenient to the Court.
The Honorable Denise L. Cote
May 10, 2021
Page 2



                                   Sincerely yours,



                                   Joshua M. Lifshitz

cc:     Gloria Kui Melwani, Esq.
        Mark E. McDonald, Esq.
